339 F.2d 211
64-2 USTC  P 9882
Diana D. and Irving L. W. GLONINGER, Petitioners,v.COMMISSIONER OF INTERNAL REVENUE, Respondent.
No. 14870.
United States Court of Appeals Third Circuit.
Argued Nov. 17, 1964.Decided Dec. 1, 1964.

Frederick C. Fiechter, Jr., Philadelphia, for petitioner.
Robert H. Solomon, Atty. Dept. of Justice, Washington, D.C.  (Louis F. Oberdorfer, Asst. Atty. Gen., Lee A. Jackson and Harold C. Wilkenfeld, Attys., Dept. of Justice, Washington, D.C., on the brief), for respondent.
Before MARIS, STALEY and GANEY, Circuit Judges.
PER CURIAM.


1
This appeal from a decision of the Tax Court involves the question whether distributions by a corporation during 1958 and 1959 to the husband taxpayer, who was the controlling stockholder, in redemption of stock which he had acquired from other stockholders, were essentially equivalent to dividends, within the meaning of section 302(b)(1) of the Internal Revenue Code of 1954, and accordingly taxable to him as such.  The Tax Court found that the distributions in question were essentially equivalent to dividends within the meaning of the statute and upheld the tax imposed upon the taxpayer with respect to them.  This finding was one of fact.  Ferro v. Commissioner, 3 Cir. 1957, 242 F.2d 838.  Our examination of the record satisfies us that there was substantial evidence to support the finding of the Tax Court and that the Court applied the right criteria in making it.  We are in accord in this regard with Judge Mulroney's discussion of the subject in the opinion of the Tax Court, and need add nothing to it.


2
The decision of the Tax Court will be affirmed.